Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered April 15, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at the trial was not legally sufficient to establish an intent to commit a crime beyond a reasonable doubt and that the verdict was against the weight of the evidence. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant entered a hotel room with an intent to commit a crime therein beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the jury was not properly charged with respect to the basis for determining intent to commit a crime is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Mayo, *829136 AD2d 748), and, in any event, is without merit. Bracken, J. P., Kunzeman, O’Brien and Ritter, JJ., concur.